18-13243-jlg        Doc 36      Filed 03/22/19    Entered 03/22/19 17:21:03           Main Document
                                                 Pg 1 of 1



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                          Chapter 11
     In re:

     UNLOCKD MEDIA INC., et al., 1                        Case No. 18-13243 (JLG)

                                    Debtors.               (Jointly Administered)




     NOTICE OF ADJOURNMENT OF CONTINUED INITIAL CASE CONFERENCE

              PLEASE TAKE NOTICE that the Continued Initial Case Conference in the above

 referenced cases previously scheduled for April 25, 2019, at 10:00 A.M., is rescheduled as

 follows:

                    Date and Time:        April 16, 2019 at 10:00 A.M. (EST)

                    Location:             Before the Honorable James L. Garrity, Jr.

                                          United States Bankruptcy Court
                                          Southern District of New York
                                          One Bowling Green
                                          Court Room 601
                                          New York, NY 10004-1408



 Dated: New York, New York
        March 22, 2019
                                                   /s/ David H. Hartheimer
                                                   David H. Hartheimer, Esq.

                                                   MAYERSON & HARTHEIMER, PLLC
                                                   845 Third Avenue, 11th Floor
                                                   New York, NY 10022
                                                   Tel: (646) 778-4380
                                                   Fax: (646) 778-4384
                                                   david@mhlaw-ny.com

                                                   Counsel for Debtors and Debtors-in-Possession

 1
   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification numbers are: Unlockd Media, Inc., Tax Id No. XX-XX2901 and Unlockd Operations US Inc., Tax
 Id. No. XX-XX0878.
